  Exhibit 10.2






SUPPORT AGREEMENT




     This Support Agreement (this “Agreement”) is made and entered into as of
March 22, 2010, by and among Timberline Resources Corporation, a company
organized under the laws of the state of Delaware (“Timberline”), and
_____________________________
(the “Shareholder”), with reference to the following:



RECITALS




A.      Timberline and Staccato Gold Resources Ltd., a company organized under
the laws of the province of British Columbia (“Staccato”), are concurrently
entering into that certain Arrangement Agreement, dated as of the date hereof
(such agreement without further amendment or alterations being hereafter
referred to as the “Arrangement Agreement”), pursuant to which Timberline will
issue one share of common stock of Timberline (“Timberline Shares”) and a cash
payment, as stated in the Arrangement Agreement, in exchange for each seven
common shares of Staccato (“Staccato Shares”) held by the shareholders of
Staccato (the “Arrangement”).   B.      The Shareholder is an officer or
director of Staccato and the beneficial holder of outstanding Staccato Shares or
securities convertible into or exercisable to acquire Staccato Shares.   C.     
As a condition to its execution of the Arrangement Agreement, Timberline has
required that the Shareholder enter into this Agreement.   D.      The board of
directors of Staccato has advised the Shareholder that it believes that the
transactions contemplated by the Arrangement Agreement are in the best interests
of the shareholders of Staccato.  

     NOW THEREFORE, on the basis of the foregoing recitals and in consideration
of the mutual representations, warranties, covenants and agreements contained
herein, the parties hereto agree as follows:

1. Certain Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the Arrangement Agreement. For all
purposes of and under this Agreement, the following terms shall have the
following respective meanings:

(a)      “Acquisition Proposal” shall mean any tender offer or exchange offer or
proposal to Staccato (including, without limitation, any proposal or offer to
shareholders of Staccato) with respect to a Business Combination or involving
the purchase of 20% or more of the outstanding voting securities of Staccato.  
(b)      “Business Combination” shall mean (a) a merger, consolidation,
acquisition, scheme or other analogous arrangement in which Staccato is a
constituent corporation or party and pursuant to which voting securities of
Staccato are or may be exchanged for cash, securities or other property or (b) a
sale of all or substantially all of the assets of Staccato and its subsidiaries.
  (c)      “Constructive Sale” means with respect to any security a short sale
with respect to such security, entering into or acquiring an offsetting
derivative contract with respect to such  

--------------------------------------------------------------------------------

  security, entering into or acquiring a futures or forward contract to deliver
such security or entering into any other hedging or other derivative transaction
that has the effect of materially changing the economic benefits and risks of
ownership.   (d)      “Expiration Date” means the earlier to occur of (i) such
date and time as the Arrangement Agreement shall have been validly terminated
pursuant to the terms thereof or (ii) the Effective Time.   (e)      “Transfer”
means, with respect to any security, the direct or indirect assignment, sale,
transfer, tender, pledge, hypothecation, or the grant, creation or sufferage of
a lien or encumbrance in or upon, or the gift, placement in trust, or the
Constructive Sale or other disposition of such security (including transfers by
testamentary or intestate succession or otherwise by operation of law) or any
right, title or interest therein (including, but not limited to, any right or
power to vote to which the holder thereof may be entitled, whether such right or
power is granted by proxy or otherwise), or the record or beneficial ownership
thereof, the offer to make such a sale, transfer, Constructive Sale or other
disposition, and each agreement, arrangement or understanding, whether or not in
writing, to effect any of the foregoing.  

2. Transfer Restrictions. At all times during the period commencing with the
execution and delivery of this Agreement and expiring on the Expiration Date,
the Shareholder shall not, except in connection with the Arrangement or as the
result of the death of the Shareholder, Transfer any of the Staccato Shares, or
discuss, negotiate, make an offer or enter into an agreement, commitment or
other arrangement with respect thereto, unless each person to which any of such
Staccato Shares, or any interest in any of such Staccato Shares, is or may be
Transferred shall have: (i) executed a counterpart of this Agreement, and (ii)
agreed in writing to hold such Staccato Shares (or interest in such Staccato
Shares) subject to all of the terms and provisions of this Agreement.

3.      Right to Vote.     (a)      As of the date hereof and for so long as
this Agreement remains in effect (including as of the date of the Staccato
Meeting, which, for purposes of this Agreement, includes any adjournment or
postponement thereof), except for this Agreement or as otherwise permitted by
this Agreement, the Shareholder has full legal power, authority and right to
vote all of the Staccato Shares then owned of record or beneficially by him, in
favor of the approval and authorization of the Arrangement, the Arrangement
Agreement and the other transactions contemplated thereby (collectively, the
“Proposed Transaction”) without the consent or approval of, or any other action
on the part of, any other person or entity. Without limiting the generality of
the foregoing, the Shareholder has not entered into any voting agreement (other
than this Agreement) with any person or entity with respect to any of the
Staccato Shares, granted any person or entity any proxy (revocable or
irrevocable) or power of attorney with respect to any of the Staccato Shares,
deposited any of the Staccato Shares in a voting trust or entered into any
arrangement or agreement with any person or entity limiting or affecting his
legal power, authority or right to vote the Staccato Shares on any matter. If
the Shareholder is the beneficial owner, but not the record holder, of the
Staccato Shares, the Shareholder agrees to take all actions necessary to cause
the record holder and any nominees to vote all of the Staccato Shares in favor
of the approval and authorization of the Proposed Transaction.     (b)      From
and after the date hereof, except as otherwise permitted by this Agreement or
prohibited by order of a court of competent jurisdiction, the Shareholder will
not commit  



2




--------------------------------------------------------------------------------

  any act that could restrict or otherwise affect his legal power, authority and
right to vote all of the Staccato Shares then owned of record or beneficially by
him. Without limiting the generality of the foregoing, except for this Agreement
and as otherwise permitted by this Agreement, from and after the date hereof,
the Shareholder will not enter into any voting agreement with any person or
entity with respect to any of the Staccato Shares, grant any person or entity
any proxy (revocable or irrevocable) or power of attorney with respect to any of
the Staccato Shares, deposit any of the Staccato Shares in a voting trust or
otherwise enter into any agreement or arrangement with any person or entity
limiting or affecting the Shareholder’s legal power, authority or right to vote
the Staccato Shares in favor of the approval of the Proposed Transaction.   4. 
    Agreement to Vote Shares     (a)      Prior to the Expiration Date, at every
meeting of the stockholders of Timberline called, and at every adjournment or
postponement thereof, and on every action or approval by written consent of the
stockholders of Timberline, the Shareholder (in the Shareholder’s capacity as
such) shall appear at the meeting or otherwise cause the Staccato Shares to be
present thereat for purposes of establishing a quorum and vote (i) in favor of
approval of the Proposed Transaction, (ii) against the approval or adoption of
any proposal made in opposition to, or in competition with, the Proposed
Transaction, and (iii) against any of the following (to the extent unrelated to
the Proposed Transaction): (A) any merger, consolidation or business combination
involving Timberline or any of its subsidiaries other than the Proposed
Transaction; (B) any sale, lease or transfer of all or substantially all of the
assets of Timberline or any of its subsidiaries; (C) any reorganization,
recapitalization, dissolution, liquidation or winding up of Timberline or any of
its subsidiaries; or (D) any other action that is intended, or could reasonably
be expected to, impede, interfere with, delay, postpone, discourage or adversely
affect the consummation of the Proposed Transaction.   5.      No Solicitation.
The Shareholder, in his capacity as a Shareholder, shall not directly or
indirectly,  

(i) solicit, initiate, encourage, induce or facilitate the making, submission or
announcement of any Acquisition Proposal or take any action that could
reasonably be expected to lead to an Acquisition Proposal, (ii) furnish any
information regarding Staccato to any person in connection with or in response
to an Acquisition Proposal or an inquiry or indication of interest that could
reasonably be expected to lead to an Acquisition Proposal, (iii) engage in
discussions or negotiations with any Person with respect to any Acquisition
Proposal, (iv) approve, endorse or recommend any Acquisition Proposal or (v)
enter into any letter of intent or similar document or any contract
contemplating or otherwise relating to any Acquisition Proposal.

6. Action in the Shareholder Capacity Only. The Shareholder makes no agreement
or understanding herein as director or officer of Staccato. The Shareholder
signs solely in his capacity as a record holder and beneficial owner of Staccato
Shares, and nothing herein shall limit or affect any actions taken in his
capacity as an officer or director of Staccato.

7. Additional Representations and Warranties of the Shareholder. The Shareholder
hereby represents and warrants to Timberline as follows: (i) the Shareholder is
the beneficial or record owner of the Staccato Shares indicated on the signature
page of this Agreement free and clear of any and all pledges, liens, security
interests, claims, charges, restrictions, options or encumbrances; (ii) the
Shareholder does not beneficially own any securities of Staccato other than the
Staccato Shares and rights to purchase Staccato Shares set forth on the
signature page of this Agreement; and (iii) the Shareholder has full power and
authority to make, enter into and carry out the terms of this Agreement; and
(iv) this



3




--------------------------------------------------------------------------------

Agreement has been duly and validly executed and delivered by the Shareholder
and constitutes a valid and binding agreement of the Shareholder enforceable
against him in accordance with its terms.

8. Conflicting Instruments. The execution and delivery of this Agreement and the
performance by the Shareholder of his agreements and obligations hereunder will
not result in any breach or violation of or be in conflict with or constitute a
default under any term of any agreement, judgment, injunction, order, decree,
law, regulation or arrangement to which the Shareholder is a party or by which
the Shareholder (or any of his assets) is bound, except for any such breach,
violation, conflict or default which, individually or in the aggregate, would
not impair or adversely affect the Shareholder's ability to perform his
obligations under this Agreement or render inaccurate any of the representations
made by him herein.

9. Exchange of Shares; Waiver of Rights of Appraisal. If the Arrangement is
consummated, the Staccato Shares shall, pursuant to the terms of the Arrangement
Agreement, be exchanged for the consideration provided in the Arrangement
Agreement. The Shareholder hereby waives any rights of appraisal with respect to
the Arrangement, or rights to dissent from the Arrangement, that such the
Shareholder may have.

10. Termination. This Agreement shall terminate and be of no further force or
effect whatsoever as of the Expiration Date.

11.      Miscellaneous Provisions.     (a)      Amendments, Modifications and
Waivers. No amendment, modification or waiver in respect of this Agreement shall
be effective against any party unless it shall be in writing and signed by each
party.     (b)      Entire Agreement. This Agreement and the Arrangement
Agreement constitute the entire agreement among the parties to this Agreement
and supersede all other prior agreements and understandings, both written and
oral, among or between any of the parties with respect to the subject matter
hereof and thereof.     (c)      Governing Law. This Agreement shall be governed
by and construed in accordance with the laws of the Province of British
Columbia.     (d)      WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY
WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING     
BETWEEN THE PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.     (e)      Attorneys’ Fees. In
any action at law or suit in equity to enforce this Agreement or the rights of
any of the parties hereunder, the prevailing party in such action or suit shall
be entitled to receive a reasonable sum for its attorneys’ fees and all other
reasonable costs and expenses incurred in such action or suit.     (f)     
Assignment and Successors. This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, including, without limitation, the
Shareholder’s estate upon the death of the Shareholder, provided that except as
otherwise specifically provided herein, neither this Agreement nor any of the
rights, interests or obligations of the parties hereto  



4




--------------------------------------------------------------------------------

  may be assigned by any of the parties hereto without prior written consent of
the other parties hereto.   (g)      No Third Party Rights. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any person
(other than the parties hereto) any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.   (h)      Cooperation. The
Shareholder agrees to cooperate fully with Timberline and to execute and deliver
such further documents, certificates, agreements and instruments and to take
such other actions as may be reasonably requested by Timberline to evidence or
reflect the transactions contemplated by this Agreement and to carry out the
intent and purpose of this Agreement.   (i)      Severability. If any provision
of this Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement will remain in full force
and effect. Any provision of this Agreement held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.   (j)      Time of Essence. With regard to all dates
and time periods set forth or referred to in this Agreement, time is of the
essence.   (k)      Specific Performance; Injunctive Relief. The parties hereto
acknowledge that Timberline shall be irreparably harmed and that there shall be
no adequate remedy at law for a violation of any of the covenants or agreements
of the Shareholder set forth in this Agreement. Therefore, the Shareholder
hereby agrees that, in addition to any other remedies that may be available to
Timberline, as applicable upon any such violation, such party shall have the
right to enforce such covenants and agreements by specific performance,
injunctive relief or by any other means available to such party at law or in
equity without posting any bond or other undertaking.   (l)      Notices. All
notices, consents, requests, claims, demands and other communications under this
Agreement shall be in writing and shall be deemed given if (a) delivered to the
appropriate address by hand or overnight courier (providing proof of delivery),
or (b) sent by facsimile or e-mail with confirmation of transmission by the
transmitting equipment confirmed with a copy delivered as provided in clause
(a), in each case to the parties at the following address, facsimile or e-mail
address (or at such other address, facsimile or e-mail address for a party as
shall be specified by like notice): (i) if to Timberline, to the address, e-mail
address or facsimile provided in the Arrangement Agreement, including to the
persons designated therein to receive copies; and (ii) if to the Shareholder, to
the Shareholder's address, e-mail address or facsimile shown below the
Shareholder's signature on the last page hereof.   (m)      Counterparts. This
Agreement may be executed in several counterparts, each of which shall be deemed
an original and all of which shall constitute one and the same instrument, and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties; it being understood that all parties need
not sign the same counterpart.  



5




--------------------------------------------------------------------------------

(n)      Headings. The headings contained in this Agreement are for the
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.   (o)      Legal Representation. This
Agreement was negotiated by the parties with the benefit of legal representation
and any rule of construction or interpretation otherwise requiring this
Agreement to be construed or interpreted against any party shall not apply to
any construction or interpretation thereof.  



[SIGNATURE PAGE FOLLOWS]






6




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Shareholder
Agreement as of the day and year first above written.



  TIMBERLINE RESOURCES CORPORATION

By:
Name: Randal L. Hardy
Title: Chief Executive Officer

SHAREHOLDER

By:

Name:

Address:

___________________________________

___________________________________

___________________________________

Telephone: (___) _____-________


Facsimile: (___) _____-________


E-Mail Address:
__________________________


Staccato Shares Beneficially Owned:

_____________
Staccato Shares

Options to Acquire
_____________
Staccato Shares

Other Securities Convertible Into or Exercisable for

_________________
Staccato Shares




--------------------------------------------------------------------------------